*503On Motion for Rehearing.
LATTIMORE, J.
On direct examination appellant brought out from his witness Annie Kennedy the fact that deceased had made to her on the afternoon preceding the killing a serious threat against the life of appellant- and one Guyton, and that while she had not communicated this to appellant before the homicide, she did tell Guyton of such threat the morning following. In his motion for rehearing, appellant complains only of the action of the trial judge in allowing the state, upon cross-examination of said, witness, to show that on a former trial of this case she had testified that she never told Guyton of said threat. The manner of this examination is set out at some length in our original opinion. The state‘first asked witness if she did not testify on said former tria,!, and upon an affirmative answer proceeded to show her a statement of her former evidence, following which she admitted that she did testify on said former trial that she had never told Paul Guyton of the threat referred to. Later in her testimony she reaffirmed-, however, that, notwithstanding her testimony on the former trial, she had told Guyton of said threat the morning after the killing Thereupon the state’s attorney introduced in evidence from the stenographer’s notes of said former trial the fact that she then denied that she had told the fact of such threat to Guyton.
We are not prepared to hold, upon reflection, that any error was committed by the trial court in this matter. While the statement of Annie Kennedy of the fact that she had told Paul Guyton of this threat might have been the subject of objection when offered in direct testimony, still it had a tendency to support her testimony that the threat was in fact made to her by the deceased, and her statement of the fact that she told this to Guyton would «probably be held admissible upon rebuttal or on redirect examination, provided the state had sought to show, as it did, that this witness claimed to have heard a threat only after she had a conference with appellant’s attorneys.
When it is sought to be shown that the testimony of a witness is in any wise influenced, so as to cast doubt upon its credibility, same may be supported by proof of statements made relative thereto before the approach of the said influence. The appellant having seen fit to introduce this testimony, possibly in anticipation of the cross-examination by the state, or possibly for the purpose of supporting the claim of the witness that the threat had been made to her, in the event no objection was made thereto, we think the state entitled to produce the testimony that it did for the purpose of affecting the credibility of the witness. The matter is not wholly collateral, but under certain circumstances might become verj material.
We are of opinion that the case was correctly decided, and the motion for rehearing will be overruled. .